t c summary opinion united_states tax_court keith lamar jones petitioner v commissioner of internal revenue respondent docket no 6936-04s filed date keith lamar jones pro_se william j gregg for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year of dollar_figure the sole issue for decision is whether petitioner is liable under sec_72 for the 10-percent additional tax on an early distribution from a sec_401 qualified_retirement_plan background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing his petition petitioner resided in tucson arizona petitioner was employed as an accountant by deloitte touche deloitte an accounting firm where he participated in the deloitte sec_401 qualified_retirement_plan 401_k_plan petitioner resigned from deloitte in date to begin full-time studies in a ph d program at the university of arizona he graduated in date in petitioner received a distribution of dollar_figure from the 401_k_plan he used the funds from the distribution to pay school expenses and to purchase his first home at the time of the distribution petitioner had not reached 59½ years of age there are no facts in this record indicating that any of the other exceptions apply as set forth in sec_72 petitioner timely filed a form_1040 u s individual_income_tax_return for chase manhattan bank issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing a gross and taxable_distribution from hi sec_401 plan for of dollar_figure petitioner included the dollar_figure distribution as income on his return but did not report the additional tax for an early distribution under sec_72 in the notice_of_deficiency respondent determined that petitioner was liable for a 10-percent additional tax on the early 401_k_plan distribution pursuant to sec_72 discussion taxpayers generally bear the burden of proving the commissioner’s determinations are incorrect see rule a 290_us_111 the burden as to a factual issue relevant to the liability for tax may shift to the commissioner if the taxpayer introduces credible_evidence and satisfies the requirement to substantiate items sec_7491 the facts are not in dispute in this case and sec_7491 has no bearing in this case sec_72 imposes an additional tax on an early distribution from qualified_retirement_plans equal to percent of the portion of such amount that is includable in gross_income sec_72 provides that the additional tax on early distributions does not apply to distributions to an individual from an individual_retirement_plan to the extent such distributions do not exceed the qualified_higher_education_expenses of the taxpayer for the taxable_year an individual_retirement_plan is commonly referred to as an ira sec_72 provides in relevant part an exception to the 10-percent additional tax for distributions to an individual from an ira which are qualified first-time home buyer distributions a qualified first-time home buyer distribution is any payment or distribution received by an individual to the extent such payment or distribution is used by the individual to pay qualified_acquisition_costs with respect to a principal_residence of a first-time home buyer who is such individual sec_72 an ira is defined as a an individual_retirement_account described in sec_408 and b an individual_retirement_annuity described in sec_408 sec_7701 retirement plans qualified under sec_401 and sec_401 are not included in the definition of individual_retirement_plan there is a lifetime limitation of dollar_figure pursuant to sec_72 under sec_7701 the qualified_retirement_plan from which petitioner withdrew the dollar_figure is a plan described in sec_401 and therefore the exceptions contained in sec_72 and f regarding higher education expenses and first-time home purchases respectively do not apply petitioner’ sec_401 plan is not an ira as described by the exceptions in sec_72 and f petitioner’s assertion that he was informed that he could have transferred the funds from the 401_k_plan to an ira that the funds were left in the 401_k_plan for years without petitioner’s making any contributions and that the difference between a 401_k_plan and an ira is a matter of form does not change the fact that the amount received by petitioner was not a distribution from an ira we recognize that the differences between a qualified_retirement_plan and an ira are highly technical to this extent we sympathize with petitioner’s confusion regarding sec_72 this court has repeatedly held that it is bound by the statutory exceptions enumerated in sec_72 see eg 111_tc_250 110_tc_1 accordingly respondent’s determination that petitioner is liable for the 10-percent additional tax is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
